PER CURIAM.
Gerard Zell appeals a cost judgment entered against him. He contends, and we agree, that the trial court erred insofar as it awarded costs for two demonstrative exhibits which were not used at trial. See Loftin v. Anderson, 66 So.2d 470, 472-73 (Fla.1953). We reverse and remand for reduction of the award accordingly. We are not persuaded that the trial court abused its discretion with regard to the remainder of the items disputed by Zell.
Affirmed in part, reversed in part, and remanded.